DETAILED ACTION
	The Information Disclosure Statement filed on November 22, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US 10,017,194).
Jackson discloses an uncoupling lever assembly comprised of a first lever 10 formed by a first elongated, tubular, member and a hook 103 pivotally connected to a first end of the first elongated member. The hook connectable to a lock lifter of a coupler assembly of a railroad car. A second lever 107 formed by a second elongated, tubular, member and a handle 113 connected to a second end of the second elongated member, the handle connectable to a frame of the railroad car. A third lever 105 formed by a third elongated, tubular, member. A plurality of first lever connectors 119, 121, connected to the third elongated member and a plurality of second lever 123, 125 connectors connected to the third elongated member. A plurality of first glides 511 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJMFebruary 15, 2022